DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2, 8-9, 14-15 and 21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 19 of U.S. Patent No. 10,930,849. A Terminal Disclaimer has been filed. The rejections of claims 2, 8-9, 14-15 and 21 on the ground of nonstatutory double patenting have been overcome and are withdrawn.
Claims 3-4, 9-14, and 16 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The Applicant's arguments have been fully considered but they are not persuasive. The rejections under 35 U.S.C. 112(a) are maintained. Please see the response to arguments below.
Response to Arguments
Applicant's arguments regarding to the rejections under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. The Applicant mentions nothing about “third channel” when citing the paragraphs in the specification, does not point out what is considered “third channel” in the specification or in the drawings. The specification defines “the channels” are elements 325 in Fig. 3B, which to be filled with insulation 330a-b. Further, the specification defines “second channels” are elements 355 in Fig. 3D, which are between insulative sections 330 deposited in channels 325. In other words, the specification and the drawings imply that “the channels” and “the second channels” are arranged alternately. The Applicant fails to point out what elements or locations in the drawings or in the specification support the claimed feature of “the third channel”. Furthermore, the Applicant fails to point out from the specification “the first material in the second gap and the second material in the third gap”, as recited in claim 16.
Applicant's arguments regarding to the rejections under 35 U.S.C. 102(a)(l) and under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding to the rejection over Horii (U.S. Patent No. 7,498,064), the Applicant has argued “The Office Action appears to analogize the void 112 in the contact hole 108 as being equivalent to and disclosing the "void in the channel extending from the memory material to the top surface of the remaining portion of the stack of material," recited in independent claim 2.  However, as illustrated by Figure 3 of Horii '064, the void 112 in the contact hole 108 is separated from the heating electrode 104 by the phase changeable material film 110. That is, the phase changeable material film 110 is deposited in the contact hole 108 such that at least a portion of tile phase changeable material film 110 is between the resulting void 112 and the heating electrode 104. Thus, Horii '064 fails to disclose" ... a void in the channel extending from the memory material to the top surface of the remaining portion of the stack of material," as recited in independent claim 2.” The arguments are not persuasive because contact hole 108 or heating electrode 104 were not cited to meet any limitations or features in the claim. Thereby the arguments on these elements are not germane. The claim simply requires “the memory material creating a void in the channel extending from the memory material to the top surface of the remaining portion of the stack of material”. Element 110 in the reference is memory material. The void 112 does extend from the memory material (the bottom portion the memory material 110 in the figure) to the top surface of the remaining portion of the stack of material. The remaining portion of the stack of material recited in the rejection is element 106. The void 112 does extend to the top surface of the of the stack of material 106. Therefore, the teaching of the prior art is concluded to meet the requirements of the claim.
Same response is applied to the arguments regarding to Horii et al. (U.S. Patent No. 7,767,491), and the arguments regarding to Horii et al. (U.S. Patent No. 7,767,491) in the rejections under 35 U.S.C. 103.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 9-14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “… and depositing, before etching the portion of the stack of material to form the channel, the first material in the second channel and the second material in the third channel.” The limitations have no support from the specification or the drawings of the instant application.
Claim 4 is rejected since it inherits the lack of written description from the claim which it depends from.
Claim 9 recites “etching a stack of material to form a plurality of first channels that divide the stack of material into a plurality of sections; etching a portion of each section of the plurality of sections to form a plurality of second channels between a plurality of second materials deposited in each of the first channels…” The limitations have no support from the specification or the drawings of the instant application.
Claim 10-14 are rejected since they inherit the lack of written description from the claim which they depends from.
Claim 16 recites “… and depositing, before removing the first portion from the stack of material to form the first gap, the first material in the second gap and the second material in the third gap.” The limitations have no support from the specification or the drawings of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horii (U.S. Patent No. 7,498,064).
Regarding to claim 2, Horii teaches a method comprising:
etching a portion of a stack of material to form a channel between a first material and a second material and a top surface of a remaining portion of the stack of material (Fig. 3, column 5, line 63-65, etching a portion of a stack of material to form a channel between  first material 106/left side and second material 106/right side and a top surface of remaining portion of the stack of material);
depositing a memory material over the channel, the first material, and the second material, the memory material creating a void in the channel extending from the memory material to the top surface of the remaining portion of the stack of material (Fig. 3, column 6, lines 12-15); and
heating the memory material to cause the memory material to at least partially fill the void in the channel (Figs. 4-5, column 6, lines 33-36, heating the memory material by laser beam to cause the memory material to at least partially fill the void in the channel).
Regarding to claim 15, Horii teaches a method, comprising:
removing a first portion from a stack of material to form a first gap between a first material and a second material and a second portion of the stack of material (Fig. 3, column 5, line 63-65, removing a first portion from a stack of material to form a first gap between first material 106/left side and second material 106/right side second portion 104 of the stack of material);
depositing a memory material in contact with the first material and the second material and covering the first gap to create a void in the first gap that extends from the memory material to a top surface of the second portion (Fig. 3, column 6, lines 12-15); and
performing a reflow process to cause a bottom surface of the memory material to at least partially contact the top surface of the second portion in the first gap (Figs. 4-5, column 6, lines 53-57).
Claims 2, 5-7, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horii et al. (U.S. Patent No. 7,767,491).
Regarding to claim 2, Horii teaches a method comprising:
etching a portion of a stack of material to form a channel between a first material and a second material and a top surface of a remaining portion of the stack of material (Fig. 1, etching a portion of a stack of material to form a channel between first material 125/left side and second material 125/right side and a top surface of remaining portion of the stack of material);
depositing a memory material over the channel, the first material, and the second material, the memory material creating a void in the channel extending from the memory material to the top surface of the remaining portion of the stack of material (Fig. 2, element 140; column 4, lines 57-59); and
heating the memory material to cause the memory material to at least partially fill the void in the channel (Figs. 4-5, column 6, lines 53-57).
Regarding to claim 5, Horii teaches etching, after heating the memory material, the memory material to expose a top surface of the first material and a top surface of the second material (Fig. 3).
Regarding to claim 6, Horii teaches depositing, after etching the memory material, an electrode in contact with the memory material, the top surface of the first material, and the top surface of the second material, the electrode coupled with the memory material (Fig. 6, element 155); and depositing a conductive line over the electrode (Fig. 6, element 185).
Regarding to claim 7, Horii teaches applying pressure to the memory material during at least a portion of a duration of heating the memory material (column 6, lines 24-27).
Regarding to claim 15, Horii teaches a method, comprising:
removing a first portion from a stack of material to form a first gap between a first material and a second material and a second portion of the stack of material (Fig. 1, column 5, line 63-65, removing a first portion from a stack of material to form a first gap between first material 125/left side and second material 125/right side and second portion 104 of the stack of material);
depositing a memory material in contact with the first material and the second material and covering the first gap to create a void in the first gap that extends from the memory material to a top surface of the second portion (Fig. 2, element 140; column 4, lines 57-59); and
performing a reflow process to cause a bottom surface of the memory material to at least partially contact the top surface of the second portion in the first gap (Figs. 4-5, column 6, lines 55-57).
Regarding to claim 17, Horii teaches wherein performing the reflow process further comprises: applying thermal energy to the memory material during at least a first portion of the reflow process (column 6, lines 6-7); and applying a pressure to the memory material during at least a second portion of the reflow process (column 6, lines 25-30).
Regarding to claim 18, Horii teaches removing a portion of the memory material after performing the reflow process to expose a top surface of the first material and a top surface of the second material (Fig. 3).
Regarding to claim 19, Horii teaches depositing, after removing the portion of the memory material, an electrode over the memory material, the top surface of the first material and the top surface of the second material, the electrode coupled with the memory material (Fig. 6, element 155); and depositing a conductive line over the electrode (Fig. 6, element 185).
Regarding to claim 20, Horii teaches the memory material comprises silicon dioxide, a chalcogenide material, or a combination thereof (column 4, lines 59-60); and the first portion of the stack of material comprises a silicon nitride material (column 4, lines 49-50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lung (U.S. Patent No. 7,901,979) in view of Horii et al. (U.S. Patent No. 7,767,491).
Regarding to claim 2, Lung teaches a method comprising:
etching a portion of a stack of material to form a channel between a first material and a second material and a top surface of a remaining portion of the stack of material (Figs. 1-2, Fig. 14, column 6, lines 28-30, column 6, lines 57-59, etching a portion of a stack of material to form a channel between a first material and a second material and a top surface of a remaining portion of the stack of material);
depositing a memory material over the channel, the first material, and the second material (Fig. 20, column 8, lines 45-47, depositing a memory material 190 over the channel, the first material, and the second material). 
Lung is silent as to a void created in memory material in the second channel between the
memory material and the first electrode, and does not disclose a process step of heating the
memory material to cause the memory material to at least partially fill the void in the second
channel.
Horii teaches the memory material creating a void in the second channel between the memory material and first electrode (Fig. 3, column 6, lines 12-15), and heating the memory material to cause the memory material to at least partially fill the void in the second channel (Figs. 4-5, column 6, lines 33-35, heating the memory material by laser beam to cause the memory material to at least partially fill the void in the channel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lung in view of Horii to heat the memory material to cause the memory material to at least partially fill a void, which is naturally created by chance due to difficulty of filing process, in the second channel, in order to ensure conformity of the memory layer on the conductive layer, thus to enhance reliability and performance.
Regarding to claim 3, Lung teaches etching the stack of material to form a second channel in the stack of material and third channel in the stack of material; and depositing, before etching the portion of the stack of material to form the channel, the first material in the second channel and the second material in the third channel (Fig. 14, multiple etched channels are shown, as seen in Fig. 2, the first material and the second material used to be in the channel regions before the channel regions are etched away).
Regarding to claim 4, Lung teaches a size of a memory cell associated with the memory material in the channel is based at least in part on etching the stack of material to form the second channel and the third channel (Fig. 21, a size of a memory cell associated with the memory material in the channel is based at least in part on etching the stack of material to form the second channel and the third channel. Please note that the words “associated” is not interpreted as larger, equal, or smaller).
Regarding to claim 5, Lung teaches etching, after heating the memory material, the memory material to expose a top surface of the first material and a top surface of the second material (Fig. 21).
Regarding to claim 9, Lung teaches a method, comprising:
etching a stack of material to form a plurality of first channels that divide the stack of material into a plurality of sections (Fig. 2, Fig. 14, Fig. 22, multiple trenches are etched for forming multiple devices as shown in Fig. 1; etching a stack of material to form a plurality of first channels, that divide the stack of material into a plurality of sections);
etching a portion of each section of the plurality of sections to form a plurality of second channels between a plurality of second materials deposited in each of the first channels (Fig. 2, Fig. 14, Fig. 22, multiple trenches are etched for forming multiple devices as shown in Fig. 1; first channels and second channels are arranged alternately);
depositing a memory material over the channel, the first material, and the second material (Fig. 20, column 8, lines 45-47, depositing a memory material 190 over the channel, the first material, and the second material). 
Lung is silent as to a void created in memory material in the second channel between the
memory material and the first electrode, and does not disclose a process step of heating the
memory material to cause the memory material to at least partially fill the void in the second
channel.
Horii teaches the memory material creating a void in the second channel between the memory material and first electrode (Fig. 3, column 6, lines 12-15), and heating the memory material to cause the memory material to at least partially fill the void in the second channel (Figs. 4-5, column 6, lines 33-35, heating the memory material by laser beam to cause the memory material to at least partially fill the void in the channel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lung in view of Horii to heat the memory material to cause the memory material to at least partially fill a void, which is naturally created by chance due to difficulty of filing process, in the second channel, in order to ensure conformity of the memory layer on the conductive layer, thus to enhance reliability and performance.
Regarding to claim 13, Lung teaches a size of a memory cell associated with the memory material in a respective second channel of the plurality of second channels is based at least in part on etching the stack of material to form the plurality of first channels (Fig. 21, a size of a memory cell associated with the memory material in a respective second channel of the plurality of second channels is based at least in part on etching the stack of material to form the plurality of first channels. Please note that the words “associated” is not interpreted as larger, equal, or smaller).
Regarding to claim 15, Lung teaches a method comprising:
removing a first portion from a stack of material to form a first gap between a first
 material and a second material and a second portion of the stack of material (Figs. 1-2, Fig. 14, column 6, lines 28-30, column 6, lines 57-59, removing a first portion from a stack of material to form a first gap between a first material and a second material and a second portion of the stack of material);
depositing a memory material in contact with the first material and the second material (Fig. 20, column 8, lines 45-47, depositing a memory material 190 over the channel, the first material, and the second material). 
Lung is silent as to a void created in memory material in the second channel between the
memory material and the first electrode, and does not disclose a process step of heating the
memory material to cause the memory material to at least partially fill the void in the second
channel.
Horii teaches the memory material creating a void in the second channel between the memory material and first electrode (Fig. 3, column 6, lines 12-15), and heating the memory material to cause the memory material to at least partially fill the void in the second channel (Figs. 4-5, column 6, lines 12-15, heating the memory material by laser beam to cause the memory material to at least partially fill the void in the channel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lung in view of Horii to heat the memory material to cause the memory material to at least partially fill a void, which is naturally created by chance due to difficulty of filing process, in the second channel, in order to ensure conformity of the memory layer on the conductive layer, thus to enhance reliability and performance.
Regarding to claim 16, Lung teaches forming a second gap on in the stack of material and a third gap in the stack of material; and depositing, before removing the first portion from the stack of material to form the first gap, the first material in the second gap and the second material in the third gap (Fig. 14, multiple etched channels are shown, as seen in Fig. 2, the first material and the second material used to be in the channel regions before the channel regions are etched away).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Horii et al. (U.S. Patent No. 7,767,491) in view of Lung (U.S. Patent No. 7,901,979).
Regarding to claim 9, Horii teaches a method comprising:
etching a stack of material to form a plurality of first channels that divide the stack of material into a plurality of sections (Fig. 1, etching a portion of a stack of material to form channels between first material 125/left side and second material 125/right side and a top surface of remaining portion of the stack of material);
depositing a memory material over the plurality of second materials and the plurality of second channels, the memory material creating a void in each of the plurality of second channels extending from the memory material to a top surface of a remaining portion of each section (Fig. 2, element 140; column 4, lines 57-59); and
heating the memory material to cause the memory material to at least partially fill the void in the channel (Figs. 4-5, column 6, lines 53-57).
Horii does not disclose etching a portion of each section of the plurality of sections to form a plurality of second channels between a plurality of second materials deposited in each of the first channels.
Lung teaches etching a portion of each section of the plurality of sections to form a plurality of second channels between a plurality of second materials deposited in each of the first channels (Fig. 2, Fig. 14, Fig. 22, multiple trenches are etched for forming multiple devices as shown in Fig. 1; first channels and second channels are arranged alternately). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horii in view of Lung to etch a portion of each section of the plurality of sections to form a plurality of second channels between a plurality of second materials deposited in each of the first channels in order to increase a number of cells, thus to increase storage capability.
Regarding to claim 10, Horii teaches etching, after heating the memory material, the memory material to expose a top surface of the first material and a top surface of the second material (Fig. 3);
Regarding to claim 11, Horii teaches depositing, after etching the memory material, an electrode in contact with the memory material, the top surface of the first material, and the top surface of the second material, the electrode coupled with the memory material (Fig. 6, element 155); and depositing a conductive line over the electrode (Fig. 6, element 185).
Regarding to claim 12, Horii teaches applying pressure to the memory material during at least a portion of a duration of heating the memory material (column 6, lines 24-27).
Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims,. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “the stack of material comprises a conductive line, an electrode, and a sacrificial material, the portion of the stack of material comprising the sacrificial material and corresponding to a top layer of the stack of material; and the second material comprises an oxide material” in combination with the limitations recited in claim 2.
Regarding to claim 21, the prior art fails to anticipate or render obvious the claimed limitations including “the stack of material comprises a conductive line, an electrode, and a sacrificial material, the first portion comprising the sacrificial material and corresponding to a top layer of the stack of material” in combination with the limitations recited in claim 15 and the rest of limitations recited in claim 21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828